DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I (original claims 1-14 and new claims 21-28) and Species A (Figs. 1A-1D, claims 1-3, 6-14 and 21-28)  in the reply filed on 10.7.2021  is acknowledged. Non-elected claims 4-5 and 15-20 have been canceled.

Claim Objections
Claims are objected to because of the following informalities:
In claim 3, replace “the first doped region” with –the one of the first doped regions--. 
In claim 8, replace “one of the second doped region adjacent to the first doped region” with --one of the second doped regions adjacent to the one of the first doped regions--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8 and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 8, “a distance between…is in a range from about 10 nanometer (nm) to about 500 nm” causes the claim to fail to comply with the written description requirement. 
The specification/drawings as originally filed do not disclose the claimed lower limit of the claimed range (“…is in a range from about few nanometers (nm) to about 500 nm” is in the specification); hence, the limitation above is not supported by the specification/drawings as originally filed. 
The examiner invites the applicant to point out which section(s) of the specification/drawings as originally filed provide clear support for the limitation in question.
Regarding claim 14, “wherein an amplitude of the first current is equal to or greater than the amplitude of the first photocurrent” causes the claim to fail to comply with the written description requirement. 

The examiner invites the applicant to point out which section(s) of the specification/drawings as originally filed provide clear support for the limitation in question.

Claims 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 12, “wherein the first current delays the first photocurrent by the first time” is indefinite because (i) it is unclear how a current can delay another current by a time period; shouldn’t a delay circuit perform said function?, and, (ii) “the first time” lacks proper antecedent basis. 
Dependent claims 13-14 fail to  address these deficiencies.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-8, 21-22 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Hellings et al. (US 20140138787 A1).
Regarding claim 1, Hellings discloses a light detecting device, comprising: a silicon layer (2, [0021]); a light detecting layer (31, [0052]) over the silicon layer and extending within at least a portion of the silicon layer (Figs. 2-3); N first doped regions (4) of a first dopant type (p) within the light detecting layer (Figs.7-8, [0052]); and M second doped regions (5) of a second dopant type (n) within the light detecting layer, wherein the first doped regions and the second doped regions are alternatingly arranged (Figs. 7-8); and wherein M and N are integers equal to or greater than 2 (5 in Fig. 7, or, 2 in Fig. 8).
Hellings fails to disclose an insulating layer and a silicon layer over the insulating layer.
In a separate embodiment, Hellings discloses an insulating layer (9) and a silicon layer (2) over the insulating layer (Figs. 11a-11b).
It would have been obvious to one of ordinary skill in the art to include the insulation layer and silicon arrangement of the embodiment of Figs. 11a-11b to the embodiment of Figs. 2-3 and 7-8 and arrive at the claimed invention so as to employ an SOI substrate which is well-known and commonly employed in the semiconductor field and would have yielded predictable results, and/or, so as to facilitate formation of a silicon waveguide in an SOI substrate and facilitate confinement and guiding of light within said silicon waveguide.
Regarding claims 6-8, Hellings discloses (claim 6) wherein the silicon layer (2) includes a waveguide structure (“input waveguide 2”) extending in a first direction and configured to direct a light to the light detecting layer (Figs. 2-3, [0053]), (claim 7) wherein the first doped regions (4) and the second doped regions (5) are arranged (partly at least) in a second direction substantially perpendicular to the first direction (Figs. 3, 7-8 and 11c-11d), and, (claim 8) wherein a distance between one of the first doped regions (4) and one of the second doped region (5) adjacent to the first doped region is in a range from about 10 nanometer (nm) to about 500 nm ([0019], “preferably 0.1 micron--0.2 micron” which is 100-200nm and anticipates 10-500nm).
Regarding claim 21, Hellings discloses a light detecting device, comprising: a silicon layer (2, [0021]); a light detecting layer (31, [0052]) over the silicon layer and extending within at least a portion of the silicon layer (Figs. 2-3); a first doped region (4/A) of a first dopant type (p) across (partly across) the light detecting layer (Fig. 7); and a second doped region (5/B) of a second dopant type (n) across (partly across) the light detecting layer, wherein a distance (D) between the first doped region and the second doped region is less than a width (W) of the light detecting layer (Fig. 7, MPEP 2125)..

    PNG
    media_image1.png
    221
    457
    media_image1.png
    Greyscale

Hellings fails to disclose an insulating layer and a silicon layer over the insulating layer.
In a separate embodiment, Hellings discloses an insulating layer (9) and a silicon layer (2) over the insulating layer (Figs. 11a-11b).
It would have been obvious to one of ordinary skill in the art to include the insulation layer and silicon arrangement of the embodiment of Figs. 11a-11b to the embodiment of Figs. 2-3 and 8 and arrive at the claimed invention so as to employ an SOI substrate which is well-known and commonly employed in the semiconductor field and would have yielded predictable results, and/or, so as to facilitate formation of a silicon waveguide in an SOI substrate and facilitate confinement and guiding of light within said silicon waveguide.
Regarding claims 22 and 24-25,  Hellings discloses (claim 22) wherein the first doped region (4) and the second doped region (5) further extend (partly) within the light detecting layer (31, Fig. 3), claim 24) further comprising: a third doped region (4/C) of the first dopant type (p) across (partly) the light detecting layer; and a fourth doped region (5/D) of the second dopant type across (partly) the light detecting layer (Fig. 7 above), wherein the first doped region (A), the second doped region (B), the third doped region (C), and the fourth doped region (D) are arranged sequentially along a first direction (Fig. 7 above), and, (claim 25) wherein the silicon layer (2) includes a waveguide structure (“input waveguide 2”) extending in the first direction and configured to direct a light to the light detecting layer (Figs. 3, 7 and 11c-11d, [0053]).

Allowable Subject Matter
Claims 9-11 are allowed.
Claims 12-13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 2-3, 23 and 26-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record fails to disclose or suggest (claim 2) wherein one of the first doped regions comprises a first portion within a portion of the silicon layer adjacent to a first lateral surface of the light detecting layer and a second portion within the light detecting layer; claim 3 is a dependent claim, (claim 9) the light detecting layer having a first region and a second region spaced apart from the first region, wherein the first region of the light detecting layer is configured to convert a light to a first photocurrent, wherein the second region is configured to convert the light received from the first region to a second photocurrent, and wherein an amplitude of the second photocurrent is less than an amplitude of the claim 23) wherein the first doped region and the second doped region further extend within the silicon layer, (claim 26) wherein the first doped region and the second doped region define a first region configured to convert a light to a first photocurrent, and the third doped region and the fourth doped region define a second region configured to convert the light received from the first region to a second photocurrent, and, (claim 27) wherein the first doped region comprises a first portion within a portion of the silicon layer extending away from a lateral surface of the light detecting layer and a second portion within the light detecting layer; claim 28 is a dependent claim. 

Examiner Note
Allowable subject matter has been indicated in generic claims. The examiner invites the applicant to submit new claims drawn to non-elected species to facilitate a rejoinder once the claims are all in condition for allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRES MUNOZ whose telephone number is (571)270-3346. The examiner can normally be reached 8AM-5PM Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571)272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Andres Munoz/               Primary Examiner, Art Unit 2894